Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Rev. Leo Graves, Appellant                            Appeal from the 123rd District Court of
                                                      Panola County, Texas (Tr. Ct. No. 2013-
No. 06-13-00096-CV        v.                          304). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
City of Carthage and Brenda Samford, City             Justice Carter participating.
Manager, Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED NOVEMBER 7, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk